DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0029] line 1 reads "FIGURE 1 is a block diagram…"  The examiner believes this to be referring to figure 2. 
  
Appropriate correction is required.

Claim Objections
Claims 3 and 5 is objected to because of the following informalities:  
Claim 5 reads "decreasase" and should read decrease.  
Claim 3 states: "the system of claim 3"; the examiner believes this to be a typographical error and is interpreting the claim to be dependent on claim 2, similar to how analogous claim 14 is dependent on claim 13 (claim 13 is analogous to 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-5 and 14-15: the claims recite the limitation "…the weight…"  There is insufficient antecedent basis for this limitation in the claim. The claims rise to the level of indefiniteness because the term “weight” is not found in any claim, and therefore the examiner cannot properly interpret the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 11-12, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehdi et al. (US PUB 2020/0290619, hereinafter Mehdi).
claim 1, Mehdi teaches:
A system for automatically merging a vehicle from a current lane into a target lane (Abstract), comprising:
a data processing system comprising one or more processors (Fig. 1, element 40; [0029], disclosing processors 40), memory (Fig. 1, element 38; [0029], disclosing electronic memory devices 40), a planning module ([0044], disclosing a vehicle controller, i.e. at least a planning module), and a control module ([0044], disclosing a vehicle controller, i.e. a control module), the data processing system to:
detect a merge condition associated with a current lane from received sensor data ([0047], disclosing a desired lane merge onto a highway, i.e. a merge condition); 
select a best trajectory from the current lane to the target lane ([0033], disclosing a low cost trajectory for a lane change maneuver, i.e. the best trajectory), the best trajectory selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane ([0046], disclosing determining the cost of methods of changing a lane, i.e. trajectories of the vehicle, and calculating the minimum cost for a lane change maneuver), the cost dependent on a change in acceleration in one or more vehicles, the one or more vehicles including the automatically merging vehicle ([0044], disclosing cost for acceleration of the automatically merging vehicle); and
generate one or more commands to navigate a merge from the current lane to the target lane ([0059], disclosing executing a control operation associated with taking a lowest cost maneuver).
Regarding claim 8, Mehdi teaches:
The system of claim 1, the data processing system further to: detect that there is an exit at the end of the current lane (Fig. 3A; [0047], disclosing determining a lane segment (5), i.e. an exit at the end of a current lane); and
navigate the merging vehicle to the exit when the merging vehicle is within a threshold distance of the exit at the end of the lane (Fig. 3A; [0048], disclosing taking the exit lane segment (5), i.e. an exit at the end of a current lane if cost is too high to make a lane change; [0054], disclosing the cost of a lane keep until distance decided to perform the lane change, i.e. a distance cost, and choosing the lowest cost maneuver, i.e. the cost for a lane change is too high when the vehicle is at a closer distance to segment (5), i.e. the exit).
Regarding claim 11, Mehdi teaches:
The system of claim 1, the data processing system further to: detect a first vehicle object current speed and acceleration in the target lane ([0053-0054], disclosing estimating forward and lateral accelerations of nearby target vehicles, i.e. vehicles in the target lane);
identify a gap adjacent to the first vehicle and forming within a set period of time ([0054], disclosing identifying a gap between two vehicles in a target lane, i.e. at least a first vehicle in the allotted time for a lane change maneuver, and see [0031], disclosing sensors can detect objects within detectable range and determine attributes such as speed, etc.); and
select the best trajectory at least in part on the identified gap ([0054], disclosing calculating a cost associated with the acceleration/deceleration needed to perform the lane change, i.e. a best trajectory cost).
Regarding claim 12, Mehdi teaches:
A non-transitory computer readable storage medium having embodied thereon a program, the program being executable by a processor to perform a method for automatically merging a vehicle from a current lane into a target lane, the method comprising (see at least [0062]):
detecting a merge condition associated with a current lane from received sensor data ([0047], disclosing a desired lane merge onto a highway, i.e. a merge condition); 
selecting a best trajectory from the current lane to the target lane ([0033], disclosing a low cost trajectory for a lane change maneuver, i.e. the best trajectory), the best trajectory selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane ([0046], disclosing determining the cost of methods of changing a lane, i.e. trajectories of the vehicle, and calculating the minimum cost for a lane change maneuver), the cost dependent on a change in acceleration in one or more vehicles, the one or more vehicles including the automatically merging vehicle ([0044], disclosing cost for acceleration of the automatically merging vehicle); and
generating one or more commands to navigate a merge from the current lane to the target lane ([0059], disclosing executing a control operation associated with taking a lowest cost maneuver).
Regarding claim 19, the claim recites analogous language to claim 11 above, and is therefore rejected under the same premise.
Furthermore, Mehdi teaches:
The non-transitory computer readable storage medium of claim 12,…
Regarding claim 20, Mehdi teaches:
A method for automatically merging a vehicle from a current lane into a target lane (Fig. 4, disclosing a method), comprising:
detecting a merge condition associated with a current lane from received sensor data ([0047], disclosing a desired lane merge onto a highway, i.e. a merge condition); 
selecting a best trajectory from the current lane to the target lane ([0033], disclosing a low cost trajectory for a lane change maneuver, i.e. the best trajectory), the best trajectory selected from a plurality of trajectories at least in part based on a determined cost of a lane change from the current lane ([0046], disclosing determining the cost of methods of changing a lane, i.e. trajectories of the vehicle, and calculating the minimum cost for a lane change maneuver), the cost dependent on a change in acceleration in one or more vehicles, the one or more vehicles including the automatically merging vehicle ([0044], disclosing cost for acceleration of the automatically merging vehicle); and
generating one or more commands to navigate a merge from the current lane to the target lane ([0059], disclosing executing a control operation associated with taking a lowest cost maneuver).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Phillips et al. (US PUB 2019/0377351, hereinafter Phillips).
Regarding claim 2, Mehdi teaches:
The system of claim 1, wherein the cost has ([0053-0054], .
Mehdi does not explicitly teach the cost having an opposite value.
However, in the same field of endeavor, autonomous vehicle control Phillips teaches cost having an opposite sign value to a reward (see at least [0065] and [0103], disclosing a reward for adhering to a particular motion plan, and the reward is opposite sign of the cost).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the cost determination taught by Mehdi to include a reward with the opposite sign of the cost, as taught by Phillips.  One would have been motivated to make this modification in order to better choose a trajectory path, as taught by Phillips in at least [0065], and therefore increase efficiency.
Regarding claim 13, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise. 
Furthermore Mehdi teaches:
The non-transitory computer readable storage medium of claim 12,…

Claims 3-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Phillips and further in view of Hoel et al. (NPL: C. Hoel, K. Wolff and L. Laine, "Automated Speed and Lane Change Decision Making using Deep Reinforcement Learning," 2018 21st International Conference on Intelligent Transportation Systems (ITSC), Maui, HI, USA, 2018, pp. 2148-2155, doi: 10.1109/ITSC.2018.8569568., hereinafter Hoel).
Regarding claim 3, the combination of Mehdi and Phillips teaches:
 The system of claim [2],…
The combination does not explicitly teach:
wherein the weight of the difference in acceleration for each of the lagging vehicle in the target lane and the lagging vehicle in the current lane is tunable.
However, in the same field of endeavor, autonomous vehicle control, Hoel teaches:
wherein the weight of the difference in acceleration for each of the lagging vehicle in the target lane and the lagging vehicle in the current lane is tunable (Table IV; Pg. 2151, disclosing an adjustable politeness factor, i.e. a weight, that considers possible acceleration losses of the surrounding vehicles, i.e. trailing vehicles in either lane).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the reward/cost to include a tunable politeness factor, as taught by Hoel.  One would have been motivated to make this modification in order to increase productivity of autonomous decision making, as taught by Hoel in Section 1 of Hoel.
Regarding claim 4, the combination of Mehdi, Phillips and Hoel teaches:
The system of claim 3,…
The combination does not explicitly teach:
wherein the weights are tuned to increase the significance of the lagging vehicle acceleration change in the cost.
However, increasing a tunable weight parameter would have been obvious to try for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, choosing from a finite number of identified, predictable solutions (i.e. either increase or decrease an adjustable weight to alter a trajectory), with a reasonable expectation of success. (See MPEP 2143)
claim 5, the combination of Mehdi, Phillips, and Hoel teaches:
The system of claim 3, wherein the weights are tuned to decrease the significance of the lagging vehicle acceleration change in the cost (Hoel: Table IV; Pg. 2151, disclosing an adjustable politeness factor, i.e. a weight, that considers possible acceleration losses of the surrounding vehicles, i.e. trailing vehicles in either lane, that is decreased).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the reward/cost to include a tunable politeness factor, as taught by Hoel.  One would have been motivated to make this modification in order to increase productivity of autonomous decision making, as taught by Hoel in Section 1 of Hoel.

Regarding claim 14, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.
Furthermore, the combination of Mehdi and Phillips teaches:
The non-transitory computer readable storage medium of claim 13,…
Regarding claim 15, the combination of Mehdi and Phillips teaches:
The non-transitory computer readable storage medium of claim 13,…
The combination does not teach:
wherein the weights are tuned to increase or decrease the significance of the lagging vehicle acceleration change in the cost.
However, in the same field of endeavor, autonomous vehicle control, Hoel teaches:
wherein the weights are tuned to increase or decrease the significance of the lagging vehicle acceleration change in the cost (Table IV; Pg. 2151, disclosing an adjustable politeness factor, i.e. a weight, that considers possible acceleration losses of the surrounding vehicles, i.e. trailing vehicles in either lane, that is decreased).
.

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Hoel.
Regarding claim 9, Mehdi teaches:
The system of claim 1,…
Mehdi does not explicitly teach:
the data processing system further to: determine that execution of a decision to navigate a previously selected best trajectory has begun during a previous computing cycle; and
weighting the decision to navigate the previously selected best trajectory.
However, in the same field of endeavor, autonomous vehicle control, Hoel teaches:
the data processing system further to: determine that execution of a decision to navigate a previously selected best trajectory has begun during a previous computing cycle (Pg. 2149, disclosing an iterative decision to change lanes was taken, i.e. a determination that a decision to select a best trajectory was made in a previous cycle); and
weighting the decision to navigate the previously selected best trajectory (Pg. 2149, disclosing a deep Q-learning network, i.e. an optimal weight for a previously made decision, see also eq. (3)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system to include considering a weight for a 
Regarding claim 10, the combination of Mehdi and Hoel teaches:
The system of claim 9, wherein a new best trajectory is selected using hysteresis (Hoel: Pg. 2149, disclosing reinforcement learn, i.e. at least the use of hysteresis to select a trajectory).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system to include hysteresis, as taught by Hoel.  One would have been motivated to make this modification in order to increase productivity of autonomous decision making, as taught by Hoel in Section 1 of Hoel.
Regarding claim 18, the claim recites analogous language to claim 9 above, and is therefore rejected under the same premise.
Furthermore, Mehdi teaches:
The non-transitory computer readable storage medium of claim 12,…

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehdi in view of Adachi et al. (US PUB 2009/0082917, hereinafter Adachi)
Regarding claim 6, Mehdi teaches:
The system of claim 1,…
Mehdi does not explicitly teach:
the data processing system further to: detect the merge condition includes an end to the current lane; and
generate a virtual object at the end of the lane.

the data processing system further to: detect the merge condition includes an end to the current lane (Fig. 6; [0073], disclosing if a lane is merging, i.e. an end to the current lane); and
generate a virtual object at the end of the lane (Fig. 6; "rapid braking' area, i.e. a virtual object; see also [0084-0086]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the merge condition taught by Mehdi to include determining the end of a lane, and therefore create a virtual object, as taught by Adachi.  One would have been motivated to make this modification in order to allow the system to recognize road circumstances that cannot be obtained from ordinary map information, as taught by Adachi in [0078] of Adachi.
	Regarding claim 7, the combination of Mehdi and Adachi teaches:
The system of claim 6, wherein the merging vehicle generates an alert for a user of the merging vehicle when the merging vehicle is within a threshold distance of the virtual object at the end of the lane (Adachi: Fig. 6; [0084-0085], disclosing outputting an alarm when the vehicle is in a predetermined distance Lth when there is a high difficulty to merge, i.e. when there is a rapid braking area or virtual object).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Mehdi to include providing an alert to the user, as taught by Adachi.  One would have been motivated to make this modification in order to call attention to the driver that a braking may occur, as taught by Adachi in [0085], and thus provide convenience to a user.
claim 16, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
Furthermore, Mehdi teaches:
The non-transitory computer readable storage medium of claim 12,…
Regarding claim 17, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.
Furthermore, the combination of Mehdi and Adachi teaches:
The non-transitory computer readable storage medium of claim 12,…

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Litkouhi et al. (USP 8,788,134), disclosing an autonomous driving merge management system.
Zagorski et al. (US PUB 2013/0151058), disclosing monitoring surrounding vehicles during autonomous lane changing.
Costa et al. (US PUB 2018/0246517), disclosing an adaptive autonomous vehicle control system.
Liu et al. (US PUB 2020/0269873), disclosing choosing an optimal trajectory for an autonomous lane change considering surrounding vehicles.
Hudecek (US PUB 2020/0142417), disclosing planning a trajectory considering weighted parameters.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664